Morse, J.
(dissenting). In this case there is ample testimony, outside of the evidence of Hughes, that the boy was standing on the foot-board of the engine in such a position as to be easily discernible by the engineer and fireman. The foot-board was about eight feet in length, and the testimony is undisputed that he stood upon the south end of this foot-*18board. The evidence of all who claimed to have seen him there before the accident places him upon that end of the board.
The measurements and experiments show that he could have been seen from the front cab-window unless he stood in a space in the center, not over three feet in width, leaving from two and one-half to three feet of each end of the foot-board visible, so that a boy siting down could have been observed from this cab-window.
The boy himself testifies that the engineer looked at him when he got on the board, and before the engine started, and that the engineer recognized that he was on by saying to his fireman “not to ring the bell until the little fellow gets off.”
In order to prevent a recovery in this case it is necessary to get rid of the boy’s testimony; and an earnest argument was directed to this Court to establish the proposition that the age of the child, and his ignorance of the nature of an oath, as developed by his preliminary examination in the court below, should have led in that court to the rejection of his testimony. I, for one, take no stock in this proposition, and have but little patience to examine such an argument. I cannot consent for a moment to any rule of law, however well fortified by remote or later decisions of the courts, that will practically exclude the testimony of children under seven years of age, and leave them, in many cases, without redress for wrongs committed upon them.
Our criminal annals are full of cases where little girls under seven years of age are outraged and maltreated by fiends in human form. They are entitled, above all others, to the thorough and complete protection of the law; and I shall place no obstacles in the way of the punishment of the miserable and depraved beings who are capable of such crimes against nature and the law. If an extraordinary intelligence is required in the child, if she must understand the nature of an oath or affirmation, and that without any recent teaching, *19as one English case seems to hold (Rex v. Williams, 7 Car. & P. 320), before she can testify, then there is necessarily an absolute prohibition against her testimony; and any injury to her, unless some one is present to witness the act except the perpetrator, must go unpunished and unredressed.
The most ignorant and depraved adult, under all the authorities, can testify under oath or by affirmation, and no preliminary examination to test his intelligence is required or provided for. There can be found but few, if any, children of the age of this colored boy that have any idea, without teaching, of the nature of an oath. Though we may take pains to instruct our children from the moment they can prattle that they must tell the truth, it is seldom, if ever, that we take the trouble to instruct our infants in the practice of the courts, or the nature or the obligations of oaths there taken. But if an injury should happen to one of them, which ought to find redress in the courts, we would be apt, and I think wo would have the right, to then instruct the child, not only to tell the truth, but of the nature and obligation of the oath which it would be required to take.
The object of all judicial inquiry is to ascertain and determine the truth, and an oath is but a means to that end. It is not necessary now that an adult should believe in hell, or any other punishment after death, in order to be a competent witness; and the catechism of a child upon that subject, as was done in this case, is not only ridiculous, but absurd. Children should have at least equal rights with adults in this respect.
There can be but little, if any, trouble, in these cases, of determining the truth or falsity of the testimony of a child. The danger of perjury comes from the examination of older and more experienced persons, who take the oath at once, without fear and without question. The proper way, in my judgment, is to examine the child upon the subject of its intelligence, and, if found capable by the trial judge of un*20derstanding the nature and force of the oath or obligation to be taken, after proper instruction by the court as to the duty of telling the truth, and the consequences attending falsehood, the oath should be administered, and the testimony received by the court, to be tested and weighed by the jury according to the usual standards.
In the present case, the boy evidently understood that he must tell the truth, and that he would be punished here for a falsehood, though he did not know what the punishment would be, and thought that God would inflict it. Who will say that he was not right even in this, or deny that Deity does not in this world find means to punish the evil-doer with the pangs of conscience, if not otherwise.
After the preliminary examination, the court permitted the boy to be sworn, and said:
“I don’t know, gentlemen; I think I will have to receive the testimony for what it is worth. The jury can judge as to the competency of his statement. My experience and observation has been — and it has been quite extensive — that where children have to tell a complicated story, if they make mistakes, the mistakes are very apparent to the jury. You have the power of cross-examination, and such cross-examination, if conducted kindly and fairly, as I know it would be in this case, will lay before the jury quite accurately the intelligence of the boy, and the degree of credit that he ought to receive.”
I think the court did not err in this action, and that his remarks were sound, in common sense and in law.
The boy was closely and keenly cross-examined by competent and shrewd counsel, and displayed an intelligence upon such examination not surpassed by any witness, and not equaled by some. And his evidence impresses me with its truth. His story of the transaction is candid and straightforward throughout, and unusually intelligent in its detail. The jury believed it, and there is, in my opinion, absolutely no reason for shutting it out of the case. If we are to discard the simple, unaffected narration of this child because he is not of an age to be punished criminally for telling a lie, *21and yet to receive in all cases, as we do, the evidence of suspected and condemned felons, subject only to the credence that a jury may give them, then the law is not, as I understand it, a safeguard and a protection to the innocent, and a terror to the evil-doer.
I find no error in the proceedings, and believe that the judgment is right as it now stands.